DETAILED ACTION
Notice of Pre-AIA  or AIA  Status:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“latent heat accumulator”  in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 8-14 and 16-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011). In Katz, a claim directed to "[a] system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data" was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), in which a system claim that recited "an input means" and required a user to use the input means was found to be indefinite because it was unclear "whether infringement … occurs when one creates a system that allows the user [to use the input means], or a process comprising the steps of simultaneously extruding a polymer encapsulation layer defining a hollowed area and filling the hollowed area with PCM composition in liquid form”, thereby incorporating method steps. Any method steps in Claim 8 will be interpreted as product by process limitations.
Claim limitation “latent heat accumulator” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. No structure exits in the present disclosure so as to enable one of ordinary skill in the art to comprehend the structure of the instant application. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8, 13, 16-17 and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hartmann et al. (USP 9434869).
Regarding Claim 8, Hartmann discloses a coaxial device (21, shown in figure 4) comprising a polymer (see col. 24 ll. 61-67) encapsulation layer (40) defining a hollow area and the area having a PCM (see col. 8 ll. 49-50 and ll. 60-64) composition in liquid form (39); wherein 
the coaxial device is in the form of a cable (see figure 4, referring to the elongated members, see also figures 5 and 6, regarding a three dimensional depiction of the cellulosic fiber).
In product-by-process claims, as in Claim 8, “once a product appearing to be substantially identical is found and a 35 U.S.C. 103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference” MPEP 2113.  	
This rejection under 35 U.S.C. 103 is proper because the "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  The combination of previous references meets the structural limitations put forth in Claim 8, wherein the final product existing after fabrication is compared to prior art for the purposes of patentability. The limitations regarding “a process comprising the steps of simultaneously extruding a polymer encapsulation layer defining a hollowed area and filling the hollowed area with PCM composition in liquid form” are drawn to methods of production and not the structural aspects of the instant invention.	
Regarding Claim 13, Hartmann further discloses an automobile comprising the cable of claim 8 (see col. 31 ll. 5-25, “automotive lining”).
Regarding Claim 16, Hartmann further discloses the extruded polymer encapsulation layer (40) comprises natural or synthetic polymeric material (“polyamides”, see above annotation).
Regarding Claim 17, Hartmann further discloses the extruded polymer encapsulation layer comprises one or more polymeric materials selected from the group consisting of polyamide (“polyamides”, see above annotation).
In product-by-process claims, as in Claims 16-17, “once a product appearing to be substantially identical is found and a 35 U.S.C. 103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference” MPEP 2113.  	
This rejection under 35 U.S.C. 103 is proper because the "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  The combination of previous references meets the structural limitations put forth in Claims 16-17, wherein the final product existing after fabrication is compared to prior art for the purposes of patentability. The limitation regarding “extruded” is drawn to methods of production and not the structural aspects of the instant invention.	
Regarding Claim 20, Hartmann further discloses the PCM composition comprises at least one PCM selected from the group consisting of fatty acids, fatty acid esters (see col. 15 ll. 30).
Regarding Claim 21, Hartmann further discloses the PCM composition further comprises one or more additives selected from the group consisting of dyes, pigments and other coloring agents (col. 6 ll. 36).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hartmann et al. (USP 9434869).
Regarding Claim 9, Hartmann teaches a heat storage capacity in the form of stored energy of at least 100 J/g and which is capable of dissipating 90% of the stored energy within about 90 seconds (the structure of the instant invention has been taught by Hartmann (see rejection above), therefore the operational functionality as put forth in Claim 9 is taught by Hartmann as Hartmann provides the same structure, specifically, the structure of Hartmann contains a heat storage capacity in the form of stored energy of at least 100 J/g and which is capable of dissipating 90% of the stored energy within about 90 seconds).
Regarding Claim 10, Hartmann further teaches maintains heat storage capacity of 100 to 300 J/g after 18,000 thermal aging cycles (the structure of the instant invention has been taught by Hartmann (see rejection above), therefore the operational functionality as put forth in Claim 10 is taught by Hartmann as Hartmann provides the same structure, specifically, the structure of Hartmann maintains a heat storage capacity of 100 to 300 J/g after 18,000 thermal aging cycles).
Regarding Claim 11, Hartmann further teaches the protective layer degrades less than 50% after 18,000 thermal aging cycles as measured by tensile strength (the .

Claims 12, 14 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hartmann et al. (USP 9434869) in view of Rolland et al. (WO2015168096A1) hereinafter referred to as Hartmann and Rolland, respectively.
Regarding Claim 12, although Hartmann discloses the cable of Claim 8, Hartmann fails to disclose a mechanical device comprising the cable of claim 8 and a lubricating oil or cooling fluid, wherein the cable discharges heat/energy to the lubricating oil or cooling fluid via a latent heat accumulator for thermal management.
Roland, also drawn to cables having a phase change material, teaches a mechanical device (“cars”, see page 14), comprising a cable having a phase change material (“cables of the present invention”, page 14, see also abstract for phase change material) and a lubricating oil or cooling fluid, wherein the cable discharges heat/energy to the lubricating oil or cooling fluid via a latent heat accumulator for thermal management (“A particularly preferred application is in latent heat batteries of cars where energy is stored in the cables of the present invention while the engine is in operation and where the cables are able to release the energy stored when necessary (for instance for start-up in cold environment or cold season). This energy release allows to reduce viscosity of lubricating oils and cooling fluids and ultimately leads to lower fuel consumption and reduced CO2 emission”, page 14).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the cable of Harman to be used in a mechanical device as described in Claim 12, as taught by Roland, the motivation being to reduce the “viscosity of lubricating oils and cooling fluids and ultimately leads to lower fuel consumption and reduced CO2 emission”.         
Regarding Claim 14, although Hartmann discloses the cable of Claim 8, Hartmann fails to disclose an electrical or heat battery.
Roland, also drawn to cables having phase change material, teaches the use of a cable in electrical and heat batteries (“A particularly preferred application is in latent heat batteries of cars where energy is stored in the cables of the present invention while the engine is in operation and where the cables are able to release the energy stored when necessary (for instance for start-up in cold environment or cold season”, Pg. 14). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the cable of Harman to be used in a mechanical device as described in Claim 14, as taught by Roland, the motivation being to reduce the “viscosity of lubricating oils and cooling fluids and ultimately leads to lower fuel consumption and reduced CO2 emission”.         
Regarding Claim 18, Hartmann fails to disclose one or more additional layer(s) of a protective polymer extruded onto the polymer encapsulation layer.
	Roland, also drawn to cables having phase change material, teaches an additional layer(s) of a protective polymer (“Optionally, the cables comprising a core and a PCM layer made of a PCM composition can further comprise one or more layer(s) of a protective polymer. The layer(s) of protective polymer(s) of the present invention are intended to provide some properties to the cables such as heat resistance, chemical resistance, sealability etc.”, Pg. 8).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Hartmann with an additional layer of a protective polymer onto a layer, as taught by Roland, the motivation being “to provide some properties to the cables such as heat resistance, chemical resistance, sealability etc.”, Pg. 8)        
In product-by-process claims, as in Claim 18, “once a product appearing to be substantially identical is found and a 35 U.S.C. 103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference” MPEP 2113.  	
This rejection under 35 U.S.C. 103 is proper because the "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  The combination of previous references meets the structural limitations put forth in Claim 18, wherein the final product existing after fabrication is compared to prior art for the purposes of patentability. The limitation regarding “extruded” is drawn to methods of production and not the structural aspects of the instant invention.	
Regarding Claim 19, a modified Hartmann further teaches the additional layer(s) comprise one or more protective polymers selected from the group consisting of polyamide, a blend of ionomer and polyamide (“In one embodiment, a layer of protective polymer can be made of a blend of an ionomer and a polyamide”, Pg. 9). 
	
Response to Arguments
Applicant's arguments filed 02/08/2021 have been fully considered but they are not persuasive.
On Page 10 of the Arguments the Applicant states, “Specifically, the maximum diameter described by Hartmann is 1000 denier. See Hartmann in column 5 at lines 33 to 48. As described in that portion of Hartmann, the thickness of a fiber of a given denier depends on the density of the fiber material. Applicant has calculated that the thickness of a 1000-denier nylon fiber is 0.35 mm…Clearly, these maximum diameters will be smaller still for materials that are denser than polyamides, such as polyesters and fluoropolymers…however, are certainly not classified as cables”. The Examiner respectfully disagrees. The diameter of the cable is found within the instant specification and not the claims, further the diameter does not preclude prior art containing the same structure and the same shape merely due to a differing diameter. It has been long upheld that a modification relating to a mere change in size of a component is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04 IV (A). Further, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., diameter of the instant invention) is not recited in the rejected claim(s).  Although In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
On Page 11 of the Arguments the Applicant states, “the products of the processes described by Hartmann and Rolland are not substantially identical to the claimed coaxial device. First, as discussed above, the maximum thickness described by Hartmann is 1000 denier, or 0.35 mm for a typical polyamide. A cylinder having a maximum diameter of 0.35 mm would not be described as a cable by a person of skill in the art. Presumably, Hartmann would have included larger denier values, if the described spinneret process were capable of producing such structures. It follows that Hartmann describes and enables the production of fibers only, not Applicant's specifically recited cable”. The Examiner respectfully disagrees. It is unclear as to how the term “cable” is defined by a diameter threshold, wherein one of ordinary skill in the art would know that a cylindrical shape could be considered to be a cable. Also, it is widely known that electrical wires are called cables, wherein 28 AWG cable has a diameter of 0.3211 mm.
On Page 11 of the Arguments the Applicant states, “the process described by Rolland requires at least one wire-coating extrusion step over a core that comprises a yarn, strand, or wire. This core remains within the cable described by Rolland. In contrast, and as clearly depicted in FIG. 1, the recited cable includes an extruded hollow polymeric tube and a PCM material filling the tube. No core of yarn, strand, or wire is present”. The claims are drawn to an apparatus, wherein the method steps are interpreted as product-by-process limitations, “once a product appearing to be substantially identical is found and a 35 U.S.C. 103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference” MPEP 2113. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  


	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.